Citation Nr: 0905554	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for perforated pyloric 
channel ulcer, postoperative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2005, a statement of the case was issued 
in September 2005, and a substantive appeal was received in 
October 2005.  The Veteran testified at hearings before the 
RO in October 2006 and the Board in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2008 Board hearing, the Veteran indicated 
that he was denied Social Security disability benefits.  It 
does not appear that any Social Security Administration (SSA) 
records have been obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

2.  After completion of the above, review 
the expanded record, and undertake an 
analysis of whether new and material 
evidence has been presented to reopen the 
claim of service connection for 
perforated pyloric channel ulcer, 
postoperative.  The Veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




